DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuttle (US 7129534).

Regarding claim 15, Tuttle discloses a semiconductor device comprising:
a substrate;

a self-aligned landing pad in contact with the at least one trench line (50, Fig. 11A), where a portion of the self-aligned landing pad extends below a top surface of a portion of the at least one trench line (Fig. 11A, note: trench line comprises liner 28 and wire 38 and a portion of the landing pad 50 extends below a top surface of 28); and
a magnetic tunnel junction stack formed on and in contact with the self-aligned landing pad (54, Figs. 13-14 and Col. 9).

Regarding claim 16, Tuttle further discloses a spacer formed on and in contact with at least the self-aligned landing pad (Fig. 24 and Col. 11, note: Silicon nitride around the magnetic stack 54 would constitute a spacer on 50).

Regarding claim 17, Tuttle further discloses wherein the spacer is further formed on top of and in contact with the self-aligned landing pad (Fig. 24 and Col. 11, note: Silicon nitride around the magnetic stack 54 would constitute a spacer on 50).

Regarding claim 20, Tuttle further discloses wherein the substrate further comprises a trench (18, Fig. 2 and Col. 6), wherein the trench comprises a liner (28, Fig. 4 and Col. 6) and wherein the at least one trench line contacts the liner (88, Fig. 9B).

Allowable Subject Matter
Claims 1-3, 5-10 and 12-14 are allowed.

Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-3 and 5-7, there is no teaching or suggestion in the art of record disclosing a semiconductor device comprising the combination of limitations of claim 1, wherein the self-aligned landing pad comprises a first portion above a top surface of the substrate and a second portion that extends below the top surface of the substrate.  Therefore, independent claim 1 is deemed allowable along with its dependent claims 2-3 and 5-7.
Regarding claims 8-10 and 12-14, there is no teaching or suggestion in the art of record disclosing an integrated circuit comprising the combination of limitations of claim 8, wherein the self-aligned landing pad comprises a first portion above a top surface of the substrate and a second portion that extends below the top surface of the substrate.  Therefore, independent claim 8 is deemed allowable along with its dependent claims 9-10 and 12-14.
Regarding claim 18, there is no teaching or suggestion in the art of record disclosing a semiconductor device of claim 15 in combination with the limitation of 
Claim 19 depends on claim 18.

Response to Arguments
Applicant's arguments filed 11/19/21 have been fully considered but they are not persuasive. Applicant argues that that Tuttle does not disclose the limitation of claim 15 that states, “where a portion of the self-aligned landing pad extends below a top surface of a portion of the at least one trench line”.  Examiner disagrees, as mentioned in the above rejection, the trench line comprises both the liner (28, Fig. 11A) and the wire (38, Fig. 11A), as such, the limitation is met since landing pad (50) extends below a top surface of a portion of the trench line (portion 28).  In addition, Tuttle also discloses wherein the liner is over etched relative to the wire (Fig. 9B and Cols. 7-8) and thus forms a recess 41 that is then filled in during the deposition of layer 44, Fig. 10, which forms the landing pad 50.  This variation also reads on the limitation “where a portion of the self-aligned landing pad extends below a top surface of a portion of the at least one trench line”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        2/25/22